DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-18 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more. The claims recite limitations found to be directed to a certain method of organizing human activity and/or mental processes:  “receiving an electronic communication that a physical indicia of monetary value was validly accepted by a bill acceptor and a credit is provided for wagering” – certain method of organizing human activity; “receiving a desired move input from a user interface device” – certain method of organizing human activity; “determining whether the desired move input would cause a first plurality of symbols to meet a predefined match criteria” – certain method of organizing human activity and/or mental process; “when the desired move input would cause the first plurality of symbols to meet the predefined match criteria, causing a wager to be placed” – certain method of organizing human activity; “determining a type of match for the first plurality of symbols” – certain method of organizing human activity and/or mental process; “when the type of match is determined to meet a predefined destroyer criteria” – certain method of organizing human activity and/or mental process; “determining whether the first reward symbol has reached the bottom of the reconstituted symbol arrangement and thus is released; - certain method of organizing human activity and/or mental process; “when the first reward symbol was released, determining an award based on the wager and the first reward symbol;” – certain method of organizing human activity; and “providing the award to the player” – certain method of organizing human activity.  Therefore, the claims are found to recite a grouping of abstract ideas under Step 2A-prong 1.
This judicial exception is not integrated into a practical application because the remaining limitations such as “generating a first reward symbol based on a random number generator”, “causing a display device to display a symbol arrangement of symbols including the first reward symbol as a part of the symbol arrangement, the symbol arrangement having a bottom”, “and causing the display device to display a move of at least two symbols in accordance with the desired move input”, “causing the display device to display the removal of the first plurality of symbols” and “causing the display device to display a movement of symbols to reconstitute the symbol arrangement” recite limitations directed to invoking the abstract using the computer as a tool, extra solution activity of the abstract idea, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  Therefore, the remaining limitations do not integrate the claim into a practical application under Step 2A-prong 2. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “a bill acceptor” (Claims 1 and 10), “a user interface device” (Claims 1 and 10), “a display device” (Claims 1 and 10), “at least one processor device” (Claim 10) and “at least one memory device” (Claim 10) are well-known to one of ordinary skill in the gaming arts.  For instance, Slomiany et al. (US 2008/0254854 A1) discloses a conventional machine includes a display device, a bill acceptor, a user interface device, at least one processor device, and a memory (see Slomiany, 0024).  Therefore, the claims are found to recite an abstract idea without significantly more under Step 2B.  
see MPEP 2106.04(a), invoke a computer as a tool to implement the abstract idea, extra solution activity, and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pacey et al. (US 2004/0033829 A1) and Candy Crush Saga as evidenced by YouTube’s Lets Play Games “Candy Crush Saga Level 500 Collect all the ingredients Hard Level” published to Internet URL< https://www.youtube.com/watch?v=K15f_E0D8EE> on June 8, 2016, hereinafter ‘Candy Crush’.
Regarding claim 1, Pacey discloses a method for operating a gaming system, the method comprising:
see Pacey, 0016, wherein credit meter 42 confirms the monetary value accepted for a wager);
causing a display device to display a symbol arrangement of symbols, the symbol arrangement having a bottom (see Pacey, Fig. 3, 0016-0018); 
receiving a desired move input from a user interface device (see Pacey, Fig. 5, 0020-0022); 
determining whether the desired move input would cause a first plurality of symbols to meet a predefined match criteria (see Pacey, Fig. 5, 0019);
when the desired move input would cause the first plurality of symbols to meet the predefined match criteria (see Pacey, 0018-0022, wherein the player selects to swap adjacent symbols and wherein the predefined match criteria is a matching combination of symbols), 
causing a wager to be placed and causing the display device to display a move of at least two symbols in accordance with the desired move input (see Pacey, 0025, wherein the wager is placed to initiate a play cycle);
determining a type of match for the first plurality of symbols (see Pacey, 0018-0020, 0027, wherein a winning match is determined out of one of a plurality of patterns comprising a plurality of symbols);
causing the display device to display the removal of the first plurality of symbols (see Pacey, 0018-0022); 
when the type of match is determined to meet a predefined destroyer criteria (see Pacey, 0018 -0022), 
causing the display device to display the removal of at least one additional symbol (see Pacey, 0018-0022, wherein the winning match meet the predefined destroyer criteria (e.g., combination of 3 symbols) causes the two symbols plus the 3rd to form the winning combination to be removed which is at least one additional symbol);
see Pacey, 0021-0023, wherein the symbols cascade down);
determining whether a first reward symbol was released by the reconstituted symbol arrangement (see Pacey, 0018-0020, wherein the reward symbol ‘5’ is released by the reconstituted symbol arrangement);
when the first reward symbol was released (see 0018-0020), determining an award based on the wager and the first reward symbol (see Pacey, Fig. 5, 0018-0022, wherein the reward of ‘5’ is award based on a single wager made on a payline); and providing the award to the player (see Pacey, Fig. 5, 0025).
 Although, Pacey discloses symbols are generated by a random number generator (see Pacey, 0017) and a first reward symbol (see Pacey, 40a of Fig. 7) it is silent as to wherein the first reward symbol is i) generated based on a random number generator; ii) cause the display device to display a symbol arrangement of symbols including the first reward symbol as a part of the symbol arrangement, and iii) determining whether the first reward symbol has reached the bottom of the reconstituted symbol arrangement and thus is released.
Candy Crush teaches a matching symbol game wherein a first reward symbol is generated by a random number generator and cause the display device to display a symbol arrangement of symbols including the first reward symbol as a part of the symbol arrangement (see Candy Crush, @2:02-@4:40, wherein the ingredient symbols (e.g., hazelnut and cherry) are representative of a first reward symbol which are symbols that are randomly generated to fill and be displayed in the reconstituted symbol arrangement).  Specifically, Candy Crush teaches determining whether the first reward symbol has reached the bottom of the reconstituted symbol arrangement and thus is released (see Candy Crush, @3:11-4:40, wherein the first reward symbol is released when reaching the bottom of the symbol arrangement and collected by the ingredient indicator).  One would have been motivated to incorporate the teachings of Candy Crush 
Regarding claim 2, the combination of Pacey and Candy Crush teaches the method of claim 1, further comprising:
determining whether the reconstituted symbol arrangement causes a second plurality of symbols to meet the predefined match criteria (see Pacey, 0018-0023);
when the reconstituted symbol arrangement causes a second plurality of symbols to meet the predefined match criteria (see Pacey, Fig. 18, 0018-0023, 0032, wherein the second plurality of symbols may be a winning match formed from cascading symbols which when forming a match criteria eliminate a second plurality of symbols), determining the type of match for the second plurality of symbols and causing the display device to display the removal of the second plurality of symbols (see Pacey, 0018-0023);
when the type of match is determined to meet the predefined destroyer criteria, causing the display device to display the removal of at least one additional symbol (see Pacey, 0018-0023);
after the removal of the at least one additional symbol, causing the display device to display another reconstituted symbol arrangement (see Pacey, 0018-0023); determining whether a second reward symbol was released by the reconstituted symbol arrangement (see Pacey, 0018-0023, 0027, 0030; Candy Crush, @2:02-4:40, wherein the second reward symbol is an ingredient symbol such as a hazelnut or cherry);
see Pacey, 0018-0023; Candy Crush - @3:11-4:40); and providing the subsequent award to the player (see Pacey, 0018-0022, 0025; Candy Crush - @3:11- 4:40)).
Regarding claim 3, the combination of Pacey and Candy Crush teach the method of claim 1, the combination further teach wherein the first reward symbol comprises a plurality of different symbols (see Pacey, 0027, wherein the win match condition comprises a plurality of different symbols – 3 diamonds, 3 emeralds, L, T, shape; Candy Crush - @3:11-4:40, wherein the plurality of different symbols are a cherry and hazelnut).
Regarding claim 4, the combination of Pacey and Candy Crush teach the method of claim 3.  Pacey further discloses wherein each of the different symbols causes a different award to be determined (see Pacey, 0018-0023, 0027, 0030, wherein the gems and wild combination rewards 25 credits, and the 3 diamond rewards 5 credits which are different determined awards).
Regarding claim 5, the combination of Pacey and Candy Crush teaches the method of claim 1, Pacey discloses the method further comprising:
determining whether the displayed symbol arrangement of symbols allows for any desired move input to cause any plurality of symbols to meet the predefined match criteria (see Pacey, Fig. 5, 0018-0020, 0027-0028); and
when it is determined that any desired move input would not cause any plurality of symbols to meet the predefined match criteria (see Pacey, 0022-0025), causing the display device to display the symbol arrangement with different symbols (see Pacey, 0025, 0031-0033, wherein when no possible combinations a new play cycle is made and new symbols are selected).
Regarding claim 6, the combination of Pacey and Candy Crush teaches the method of claim 1.  Pacey further discloses wherein the predefined match criteria requires at least three adjacently positioned like symbols, arranged in a row or a stack (see Pacey, 0027
Regarding claim 7, the combination of Pacey and Candy Crush teaches the method of claim 1.  The combination further teach wherein the predefined destroyer criteria requires at least four adjacently positioned like symbols, arranged either vertically or horizontally (see Pacey, 0027, wherein the match type to destroy symbols include a 4-symbol combination arranged in an L , T, or 4 corners of an array which is an arrangement of 4 symbols where the symbols are arranged vertically or horizontally; Candy Crush, @1:31, wherein the orange candies are arranged in 4 adjacently positions like symbols in a vertical arrangement).
Regarding claim 10, Pacey et al. disclose a gaming system comprising: a display device (see visual display 12 of 0011); a bill acceptor (see 0012, 0016); a user interface device (see 0014); at least on processor device (see CPU 18 of Fig. 2, 0012); and
at least one memory device storing a plurality of instructions (see system memory 22 of 0013), which when executed by the at least one processor device, cause the at least one processor device to:
receive a confirmation from the bill acceptor that a physical indicia of monetary value was validly accepted (see 0016, wherein credit meter 42 confirms the monetary value accepted);
cause a display device to display a symbol arrangement of symbols, the symbol arrangement having a bottom (see Pacey, Fig. 3, 0016-0018); 
receive a desired move input from a user interface device (see Pacey, Fig. 5, 0020-0022); 
determine whether the desired move input would cause a first plurality of symbols to meet a predefined match criteria (see Pacey, Fig. 5, 0019);
when the desired move input would cause the first plurality of symbols to meet the predefined match criteria (see Pacey, 0018-0022, wherein the player selects to swap adjacent symbols and wherein the predefined match criteria is a matching combination of symbols), 
cause a wager to be placed and causing the display device to display a move of at least two symbols in accordance with the desired move input (see Pacey, 0025, wherein the wager is placed to initiate a play cycle);
see Pacey, 0018-0020, 0027, wherein a winning match is determined out of one of a plurality of patterns comprising a plurality of symbols);
cause the display device to display the removal of the first plurality of symbols (see Pacey, 0018-0022); 
when the type of match is determined to meet a predefined destroyer criteria (see Pacey, 0018 -0022), cause the display device to display the removal of at least one additional symbol (see Pacey, 0018-0022, wherein the winning match meet the predefined destroyer criteria (e.g., combination of 3 symbols) causes the two symbols plus the 3rd to form the winning combination to be removed which is at least one additional symbol);
after the removal of the at least one additional symbol, cause the display device to display a movement of symbols to reconstitute the symbol arrangement (see Pacey, 0021-0023, wherein the symbols cascade down);
determine whether a first reward symbol was released by the reconstituted symbol arrangement (see Pacey, 0018-0020, wherein the reward symbol ‘5’ is released by the reconstituted symbol arrangement);
when the first reward symbol was released (see Pacey, 0018-0020), determining an award based on the wager and the first reward symbol (see Pacey, Fig. 5, 0018-0022, wherein the reward of ‘5’ is award based on a single wager made on a payline); and provide the award to the player (see Pacey, Fig. 5, 0025).
 Although, Pacey discloses symbols are generated by a random number generator (see Pacey, 0017) and a first reward symbol (see Pacey, 40a of Fig. 7
Candy Crush teaches a matching symbol game wherein a first reward symbol is generated by a random number generator and cause the display device to display a symbol arrangement of symbols including the first reward symbol as a part of the symbol arrangement (see Candy Crush-@2:02-@4:40, wherein the ingredient symbols (e.g., hazelnut and cherry) are representative of a first reward symbol which are symbols that are randomly generated to fill and be displayed in the reconstituted symbol arrangement).  Specifically, Candy Crush teach determining whether the first reward symbol has reached the bottom of the reconstituted symbol arrangement and thus is released (see Candy Crush - @3:11-4:40, wherein the first reward symbol is released when reaching the bottom of the symbol arrangement and collected by the ingredient indicator).  One would have been motivated to incorporate the teachings of Candy Crush with Pacey to combine known elements of similar games to yield the predictable result to increase gameplay and player excitement.  Therefore, it would have been obvious to one of ordinary skill at the time the application was filed for generate a first reward symbol based on a random number generator, cause the display device to display a symbol arrangement of symbols including the first reward symbol as a part of the symbol arrangement, and determining whether the first reward symbol has reached the bottom of the reconstituted symbol arrangement. 
Regarding claim 11, the combination of Pacey and Candy Crush teach the gaming system of claim 10. The combination further teaches wherein the plurality of instructions further cause the at least one processor to:
determine whether the reconstituted symbol arrangement causes a second plurality of symbols to meet the predefined match criteria (see Pacey, 0018-0023);
when the reconstituted symbol arrangement causes a second plurality of symbols to meet the predefined match criteria (see Pacey, Fig. 18, 0018-0023, 0032, wherein the second plurality of symbols may be a winning match formed from cascading symbols which when forming a match criteria eliminate a second plurality of symbols), determine the type of match for the second plurality of symbols and cause the display device to display the removal of the second plurality of symbols (see Pacey, 0018-0023);
when the type of match is determined to meet the predefined destroyer criteria, cause the display device to display the removal of at least one additional symbol (see Pacey, 0018-0023);
after the removal of the at least one additional symbol, cause the display device to display another reconstituted symbol arrangement (see Pacey, 0018-0023); 
determine whether a second reward symbol was released by the reconstituted symbol arrangement (see Pacey, 0018-0023, 0027, 0030; Candy Crush - @2:02-4:40, wherein the second reward symbol is an ingredient symbol such as a hazelnut or cherry);
when the second reward symbol was released, determine a subsequent award based on the wager and the second reward symbol (see Pacey, 0018-0023; Candy Crush - @3:11-4:40); and provide the subsequent award to the player (see Pacey, 0018-0022, 0025; Candy Crush - @3:11-4:40)).
Regarding claim 12, the combination of Pacey and Candy Crush teaches the gaming system of claim 10, the combination further teach wherein the first reward symbol comprises a plurality of different symbols (see Pacey, 0027, wherein the win match condition comprises a plurality of different symbols – 3 diamonds, 3 emeralds, L, T, shape; Candy Crush - @3:11-4:40, wherein the plurality of different symbols are a cherry and hazelnut).
Regarding claim 13, the combination of Pacey and Candy Crush teaches the gaming system of claim 12.  Pacey further discloses wherein each of the different symbols causes a different award to be determined (see Pacey, 0018-0023, 0027, 0030, wherein the gems and wild combination rewards 25 credits, and the 3 diamond rewards 5 credits which are different determined awards).
Regarding claim 14, the combination of Pacey and Candy Crush teaches the gaming machine of claim 10. Pacey further discloses wherein the plurality of instructions further cause the at least one process to:
see Pacey, Fig. 5, 0018-0020, 0027-0028); and
when it is determined that any desired move input would not cause any plurality of symbols to meet the predefined match criteria (see Pacey, 0022-0025), causing the display device to display the symbol arrangement with different symbols (see Pacey, 0025, 0031-0033, wherein when no possible combinations a new play cycle is made and new symbols are selected).
Regarding claim 15, the combination of Pacey and Candy Crush teach the gaming system of claim 10.  Pacey further discloses wherein the predefined match criteria requires at least three adjacently positioned like symbols, arranged in a row or a stack (see Pacey, 0027).
Regarding claim 16, the combination of Pacey and Candy Crush teach the gaming system of claim 10.  The combination further teach wherein the predefined destroyer criteria requires at least four adjacently positioned like symbols, arranged either vertically or horizontally (see Pacey, 0027, wherein the match type to destroy symbols include a 4-symbol combination arranged in an L , T, or 4 corners of an array which is an arrangement of 4 symbols where the symbols are arranged vertically or horizontally; Candy Crush-@1:31, wherein the orange candies are arranged in 4 adjacently positions like symbols in a vertical arrangement).
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pacey and Candy Crush as applied to claims 1 and 10 above, and further in view of Walls (US 2014/0235306 A1).
Regarding claim 8, the combination of Pacey and Candy Crush teaches the method of claim 1.  However, the combination of Pacey and Candy Crush does not explicitly teach wherein the predefined destroyer criteria requires that the first plurality of symbols be comprised of destroyer symbols.
Wall teaches a match type game with a symbol elimination element.  Specifically, Wall teach a match game which utilized special symbols such as a golden key token comprising of a wildcard token which destroys all of the token in the array which is a destroyer symbol (see Wall, 7(A-C), 0107, wherein the golden key is a destroyer criteria comprised of destroyer symbols).  
Regarding claim 9, the combination of Pacey and Candy Crush teaches method of claim 1.  However, the combination does not explicitly teach wherein the symbol arrangement comprises a void area.
Wall teaches a match type game with a symbol elimination element.  Specifically, Wall teaches that in some symbol arrangements that one or more “blank” (e.g., void areas) may be utilized to cause different game play strategies and change the shape of the playing field (see Wall, Fig. 12E, 0120, 0123).  
Regarding claim 17, the combination of Pacey and Candy Crush teaches the gaming system of claim 10.  However, the combination of Pacey and Candy Crush does not explicitly teach wherein the predefined destroyer criteria requires that the first plurality of symbols be comprised of destroyer symbols.
Wall teaches a match type game with a symbol elimination element.  Specifically, Wall teach a match game which utilized special symbols such as a golden key token comprising of a wildcard token which destroys all of the token in the array which is a destroyer symbol (see Wall, 7(A-C), 0107, wherein the golden key is a destroyer criteria comprised of destroyer symbols).  
Regarding claim 18, the combination of Pacey and Candy Crush teaches the gaming system of claim 10.  However, the combination does not explicitly teach wherein the symbol arrangement comprises a void area.
Wall teaches a match type game with a symbol elimination element.  Specifically, Wall teaches that in some symbol arrangements that one or more “blank” (e.g., void areas) may be see Wall, Fig. 12E, 0120, 0123).  
With respect to claims 8-9 and 17-18, one would have been motivated to incorporate the teachings of the various symbol types into Pacey to introduce known game symbol types to yield the predictable result of increasing the game complexity and player excitement.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the teachings of Wall with the combination of Pacey and Candy Crush wherein the predefined destroyer criteria require that the first plurality of symbol be comprised of destroyer symbols and the symbol arrangement comprising of a void area. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/RYAN HSU/            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715